                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MOHAMMAD HAIDER AGHA HASAN,                       Case No. 3:19-cv-04036-WHO
                                                      Plaintiff,
                                   8
                                                                                          REFERRAL FOR PURPOSE OF
                                                v.                                        DETERMINING RELATIONSHIP
                                   9

                                  10    JEFFREY S WHITE,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Jon S. Tigar for consideration of whether it is related to Hasan v. White, 19-cv-3979-

                                  15   JST.

                                  16          IT IS SO ORDERED.

                                  17   Dated: July 15, 2019

                                  18                                                  ______________________________________
                                                                                      WILLIAM H. ORRICK
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
